[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an appeal from a decision of the Board of Review dismissing the claimants appeal issued on January 17, 1997. The claimant's motion to reopen was denied and a timely appeal was filed with this court. The claimant entered into a written lease arrangement with Van's Inc which provided for the distributions of mobile catered foodstuffs. A dispute arose between the claimant and lessor, Van's Inc and the lease was terminated by the lessor. It was the claimants view that he was entitled to benefits because his relationship with Van's was one of employer-employee. The Appeals Referee affirming the decision of the Administrator found that the lessor Vans was not an employer and that the claimant was engaged in an independent business.
As the court stated at oral argument, its scope of review is very narrow. This court does not consider this matter de novo but sits as an appellate court reviewing the decision of the Board of Review. United Parcel, Inc. v. Administrator 209 Conn. 381, 385. The court can not substitute its findings of fact for those found by the Board of Review unless those fact are clearly erroneous and not established through the record. Id. 385. It does not matter whether this court agrees with the findings of the Board of Review. The issue before this court is whether the conclusions reached by the Referee and the Board were legally consistent with their findings. This court finds that their conclusions were legally consistent with the facts as found by the referee and adopted by the Board of Review. The court will therefore affirm the decision of the Board of Review and dismiss this appeal. CT Page 3889
/S/ ____________________________ (J) PELLEGRINO